Citation Nr: 0411724	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-16 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for esophagitis, to 
include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for a colon disorder, 
to include as secondary to Agent Orange exposure.

4.  Entitlement to service connection for a respiratory 
disorder, including chronic obstructive pulmonary disease 
(COPD) and emphysema, to include as secondary to Agent Orange 
exposure.

5.  Determination of proper initial rating for post traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to May 
1970.  During his service, he was awarded a Combat 
Infantryman Badge and a Purple Heart with Oak Leaf Cluster, 
which give the appellant "combat veteran" status.

The present case comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1999 and February 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  At present, this appeal 
is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant if 
further action is required on his part.

The Board notes that the veteran was scheduled to present 
testimony at a hearing on appeal at the RO before a hearing 
officer on June 18, 2003.  However, per a June 4, 2003 VA 
form 119 (Report of Contact), the veteran canceled the 
scheduled hearing.  As the record does not contain further 
indication that the veteran or his representative have 
requested that the hearing be rescheduled, the Board deems 
the veteran's request for a hearing withdrawn.  See 38 C.F.R. 
§ 20.700-20.704 (2003).



REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA first has a duty to notify the appellant and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)) 
(2003).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issues on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).  In this respect, the 
Board notes that the veteran has not been given the benefit 
of VA examinations for any of the claimed disorders, or for 
the service-connected PTSD.  And, per July 2001 VA medical 
notations, he is currently diagnosed with PTSD, 
diverticulosis, esophagitis, acne rosacea and COPD.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the veteran due process of 
law, the veteran should be scheduled to undergo VA 
examinations in order to determine the etiology of the 
claimed disorders, and to assess the current level of 
severity of the service-connected PTSD.

Furthermore, it appears the veteran has been treated for his 
disabilities at the Mountain Home and Memphis VA Medical 
Centers (VAMCs), and possibly by private health care 
providers.  As such, the RO should assist the appellant in 
obtaining any additional available VA and private medical 
records that may be identified as relevant to the claims on 
appeal.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)) 
(2003); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002).  The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant as set forth in the 
VCAA and relevant case law as 
specifically affecting the issues on 
appeal.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him since 
discharge from service to the present, 
and who possess records relevant to the 
claimed skin disorder, esophagitis, colon 
disorder, and respiratory disorder; as 
well as relevant to the service-connected 
PTSD.  Provide the veteran with release 
forms and ask that a copy be signed and 
returned for each health care provider 
identified and whose treatment records 
are not already contained within the 
claims file.  When the veteran responds, 
obtain records from each health care 
provider he identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claims will be continued without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.  
Furthermore, the veteran should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the veteran in substantiating 
the claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
veteran provide information as to the 
dates of any recent treatment at any VA 
Medical Center (VAMC) since discharge 
from service to the present relevant to 
the claimed skin disorder, esophagitis, 
colon disorder, and respiratory disorder; 
as well as relevant to the service-
connected PTSD.  All identified treatment 
records from any reported VAMC, which are 
not already contained within the claims 
file should be obtained and associated 
with the claims file.  Additionally, the 
RO should obtain any relevant treatment 
records from the Mountain Home and 
Memphis VAMCs dated from January 2001 to 
the present.  If the search for the above 
records has negative results, the claims 
file must be properly documented with 
information obtained from the VA 
facility(ies).  Furthermore, the veteran 
should be specifically informed as to 
what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating the claims.  
Per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examinations:
a)  The veteran should be scheduled to 
undergo VA examinations, conducted by 
appropriate specialists to evaluate the 
nature, severity, and etiology of the 
claimed skin disorder, esophagitis, colon 
disorder, and respiratory disorder.  If 
no such disorders are currently found, 
the examiners should so indicate.  The 
claims folder must be made available to 
and be thoroughly reviewed by the 
examiners in connection with the 
examination.  The examiners should 
indicate in the examination reports that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render the 
diagnoses of the claimed disorders.  
Following an examination of the veteran 
and a review of his medical records and 
history, and all post-service medical 
records, the VA specialists should render 
an opinion as to whether it is at least 
as likely as not that the claimed skin 
disorder, esophagitis, colon disorder, 
and respiratory disorder, if shown, are 
related to exposure to an herbicide 
agent, such as Agent Orange.  As well, 
the VA specialists should provide an 
opinion as to whether it is at least as 
likely as not that the claimed skin 
disorder, esophagitis, colon disorder, 
and respiratory disorder became manifest 
during his active service, were incurred 
in or aggravated during his active 
service, became manifest to a compensable 
degree within a one year period of his 
discharge from service, or are otherwise 
related to his active service.  It is 
requested that the VA specialists 
reconcile any contradictory evidence 
regarding the etiology of the claimed 
skin disorder, esophagitis, colon 
disorder, and respiratory disorder.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in written 
reports.

b)  The veteran should be scheduled to 
undergo a VA examination, conducted by a 
psychiatrist, to evaluate the severity of 
the veteran's service-connected PTSD.  
The claims folder must be made available 
to and be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed.  All necessary tests 
and studies should be conducted in order 
to assess the current status of the 
service-connected PTSD.  Following a 
review of the veteran's medical records 
and history, the examiner should discuss 
all relevant medical evidence/findings 
regarding the service-connected PTSD.  
The examiner must proffer an opinion as 
to the specific extent and severity of 
the appellant's disability, to include a 
complete and detailed discussion of all 
limitations associated with this 
disability, including precipitating and 
aggravating factors, effectiveness of any 
medication or other treatment for the 
relief of symptoms, functional 
restrictions due to related 
symptomatology, and the effect the 
disability has upon daily activities.  
The examiner should also report a Global 
Assessment of Functioning (GAF) score, 
according to the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition, attributable to the veteran's 
PTSD.

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected PTSD, in 
correlation with the applicable 
diagnostic criteria set forth in the VA 
Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2003).  The 
medical specialist must address the 
degree of severity and medical findings 
that specifically correspond to the 
criteria listed in the Rating Schedule 
for PTSD (Diagnostic Code 9411).

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected PTSD has, if any, on 
his earning capacity.  The examiner 
should render an opinion as to whether 
this disability alone has caused marked 
interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

5.  The veteran should be given adequate 
notice of the requested examinations 
which includes advising him of the 
consequences of his failure to report to 
the examinations.  If he fails to report 
to the examinations, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination reports are deficient 
in any manner or fail to include adequate 
responses to the specific clinical 
findings/opinions requested, they must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the appellant's 
claims of entitlement to service 
connection for a skin disorder, 
esophagitis, a colon disorder, and 
respiratory disorder (including COPD and 
emphysema), to include as secondary to 
Agent Orange exposure.  Additionally, the 
RO should re-adjudicate the issue of 
determination of proper initial rating 
for PTSD, currently evaluated as 70 
percent disabling, specifically 
considering the criteria listed in the 
Rating Schedule for PTSD (Diagnostic Code 
9411), and the holding in Fenderson v. 
West, 12 Vet. App. 119 (1999).  
Furthermore, the RO's consideration of 
referring the service-connected PTSD 
claim for extraschedular evaluations 
under 38 C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.  

8.  If the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified. 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



